United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30385
                         Summary Calendar



ERIC LARA, SR.,

                                    Plaintiff-Appellant,

versus

RICHARD L. STADLER; WASHINGTON CORRECTIONAL
INSTITUTE; C. PAUL PHELPS CORRECTIONAL CENTER;
ALLEN CORRECTIONAL CENTER; WACKENHUT CORPORATION,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 03-CV-308
                        --------------------

Before EMILIO GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Eric Lara, Sr., Louisiana prisoner # 353026, requests leave

to proceed in forma pauperis (IFP) on appeal so that he may

challenge the district court’s dismissal of his 42 U.S.C. § 1983

complaint for failure to state a claim upon which relief can be

granted.   This court must examine the basis of its jurisdiction

on its own motion if necessary.   Mosley v. Cozby, 813 F.2d 659,

660 (5th Cir. 1987).   A timely notice of appeal is a prerequisite


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30385
                                 -2-

to the exercise of jurisdiction by this court.   Dison v. Whitley,

20 F.3d 185, 186 (5th Cir. 1994).   Because Lara did not file his

notice of appeal within 30 days of the entry of judgment in the

instant case, this court lacks jurisdiction over the appeal.

Id.; FED. R. APP. P. 4(a)(1)(A).

     Consequently, Lara’s appeal is DISMISSED for lack of

jurisdiction.   Lara’s motion for leave to proceed IFP on appeal

is DENIED AS UNNECESSARY.